DETAILED ACTION

	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 3-4, 6-8 and 13, 15-16, 18, 20-22, 25-34 are under consideration. 
This Official Action is final. 

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8 and 13, 15-16, 18, 20-22, 25-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view United States Patent No. 7,374,753 (FARMER) of United States Patent Application Publication No. 2007/0160789 (MERICAL) and United States Patent No. 5,837,238 (CASAS).
Independent claim 1 relates to a probiotic product and product with prolonged shelf-life comprising freeze-dried lactic acid bacteria mixed with a powder.  The powder is characterized as an oral rehydration solution powder but no definition is provided in the specification and none of the claims characterize what ingredients make up an oral rehydration solution powder.  
The claimed freeze-dried lactic acid bacteria and the powder are packaged in a foil having desiccant integrated in the foil.  
The claimed freeze-dried lactic acid bacteria are mixed with the anhydrous oral rehydration solution, wherein the freeze-dried lactic acid bacteria in the probiotic product remain viable for longer period of time than freeze-dried bacteria (a) mixed with non-anhydrous oral rehydration powder packaged without desiccant, (b) mixed with anhydrous oral rehydration powder without desiccant, and (c) mixed with non-anhydrous oral rehydration powder with desiccant. 
As to claims 1 and 18, FARMER discloses the use of a non-pathogenic lactic-acid bacteria for oral administration to the intestinal tract. At col. 6, lines 13-40, typical lactic acid producing bacteria useful as a probiotic of this invention which are L(+) lactic acid producers include Lactobacillus acidophilus, L. salivarius, L. g.g., L. plantenim, L. delbnikeii, L. sporegenes (aka B. coagulans), L. rhamnosus, L. casei, Bifidobacterium longum, B. bifidum, B. infantus, Bacillus species, and the like.
In Example 9, a powdered composition comprising an oral electrolyte maintenance powder with sodium chloride, potassium citrate, citric acid, glucose and powdered B. coagulans spores (see col. 18, line 60 to col. 19, line 35).   These ingredients are similar to those found in an oral rehydration solution exemplified and described by applicant in the specification (see pg. 4, lines 29-33).  
It would have been obvious to combine the bacteria with an oral rehydration solution as FARMER as does disclose the use of lactic acid bacterium at col. 6, lines 14-30. In Example 5, it is taught that that bacteria can be freeze-dried (col. 17, lines 25-45).   
FARMER does not disclose packaging the powder in a foil material having a desiccant integrated in the foil. 
MERICAL discloses that aluminum foil packaging [0058] helps prolong the storage of a variety of products including foods, pharmaceutical and nutraceuticals (See Example 11 and col. 4, lines 20-32).  Chemical desiccant materials are added to packing that includes foil (col. 10, liens 22-25).  Chemical desiccant materials irreversibly bind water molecules within the crystalline product via a chemical reaction (col. 7, lines 10-18).  This naturally further extends the shelf-life of the product when stored at the same temperature relative to using products without a desiccant. The package is sealed. The shelf life of a pharmaceutical or nutraceutical product in a package containing a desiccant film described above will be more than approximately 1 year (col. 15, lines 44-62).
It would have been obvious to one skilled in the art to use a packaging material that has a desiccant already incorporated in the packaging to prolong the storage of powders such as FARMER. 
FARMER and MERICAL do not teach adding the claimed lactobacillus bacteria. 
CASAS teaches that Lactobacillus reuteri can be administered to patients to treat diarrhea. The bacteria can be stored in powder form with a carrier. The product requires the delivery of 1010 to 1013 cfu/ml of bacteria (col. 4, lines 40-55).  
It would have been obvious to one skilled in the art to provide Lactobacillus reuteri in the product of FARMER and MERICAL to help treat diarrhea. 
As to claims 3-4 and 11-12, MERICAL discloses packaging that already contains desiccants such as calcium oxide within the packaging. MERICAL also teaches storing product in packages formed with an outer layer of a polyester, e.g. polyethylene
It would have been obvious to one skilled in the art to use desiccants such a calcium oxide and packaging such as polyethylene as they are taught to prolong storage of materials such as food, pharmaceuticals and nutraceuticals.   
As to claims 6-8 and 20, CASAS teaches that Lactobacillus reuteri can be administered to patients to treat diarrhea. The bacteria can be stored in powder form with a carrier. The product requires the delivery of 1010 to 1013 cfu/ml of bacteria (col. 4, lines 40-55).  
Thus, it would have been obvious to one skilled in the art to provide Lactobacillus reuteri in the product of FARMER and MERICAL to help treat diarrhea. 

Claim 13 discloses a method for prolonging the self-life and long term storage of viable freeze-dried Lactobacillus reuteri or Bifidobactera.  The method comprises providing the materials discussed above and packaging the materials.  
As to claim 13, FARMER discloses the use of a non-pathogenic lactic-acid bacteria for oral administration to the intestinal tract.  At col. 6, lines 13-40, typical lactic acid producing bacteria useful as a probiotic of this invention which are L(+) lactic acid producers include Lactobacillus acidophilus, L. salivarius, L. g.g., L. plantenim, L. delbnikeii, L. sporegenes (aka B. coagulans), L. rhamnosus, L. casei, Bifidobacterium longum, B. bifidum, B. infantus, Bacillus species, and the like.
In Example 9, a powdered composition is mixed lactic acid bacteria and an oral electrolyte maintenance powder with sodium chloride, potassium citrate, citric acid, glucose and powdered B. coagulans
FARMER does not disclose packaging the powder or sealing the package. 
MERICAL discloses packaging that helps prolong the storage of a variety of products including foods, pharmaceutical and nutraceuticals (See Example 11 and col. 4, lines 20-32).  Chemical desiccant materials are added to packing that includes foil (col. 10, lines 22-25).  Chemical desiccant materials irreversibly bind water molecules within the crystalline product via a chemical reaction (col. 7, lines 10-18).  This naturally further extends the shelf-life of the product when stored at the same temperature relative to using products without a desiccant. The package is sealed. The shelf life of a pharmaceutical or nutraceutical product in a package containing a desiccant film described above will be more than approximately 1 year (col. 15, lines 44-62).
It would have been obvious to one skilled in the art to use a packaging material that has a desiccant already incorporated in the packaging to prolong the storage of powders such as FARMER. 
As to claims 15-16, MERICAL discloses packaging that already contains desiccants such as calcium oxide within the packaging. MERICAL also teaches storing product in packages formed with an outer layer of a polyester, e.g. polyethylene terephthalate, film or nylon film, a layer of aluminum foil up to 3.5 mils thick (col. 8, lines 25-35).  It would have been obvious to one skilled in the art to use desiccants such a calcium oxide and packaging such as polyethylene as they are taught to prolong storage of materials such as food, pharmaceuticals and nutraceuticals.   
As to claim 21, FARMER teaches that the composition can be delivered to treat diarrhea (see Example 9, col. 18, line 36).

Claims 22, 24-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FARMER, MERICAL and CASAS as applied to claims 1-8, 13-21  above, and further in view of ORAL REHYDRATION SALTS Production of the new ORS, Department of Child and Adolescent Health and Development (CAH) World Health Organization, 2006 (UNICEF).

As to claim 22 and 27-29, FARMER does teach a composition that is dry and includes evaporated oils that produce a tendency for the composition to cake (adherence of the component bacteria, salts, powders and oils) (col. 12, lines 20-40).  Minerals are also included (col. 11, lines 20-30). 
However, the above-identified references are silent as to the specific components of the anhydrous oral rehydration solution. 
UNICEF teaches that it is desirable to package anhydrous glucose (i.e., an anhydrous sugar) and anhydrous sodium citrate (i.e., and anhydrous salt) in such products to prolong shelf life.  For example, in the case of glucose it is only form of glucose that can be used as glucose as non-anhydrous glucose will liquefy with other compounds when stored in humid conditions (see pg. 14).
Thus, it would have been obvious to add anhydrous sugar; an anhydrous salt comprising one or more of sodium, chloride, potassium, bicarbonate or citrate; and minerals the product of the references above to prolong shelf life. 
As to claims 24-26, MERICAL discloses packaging that already contains desiccants such as calcium oxide within the packaging. MERICAL also teaches storing product in packages formed with an outer layer of a polyester, e.g. polyethylene terephthalate, film or nylon film, a layer of aluminum foil up to 3.5 mils thick (col. 8, lines 25-35).  It would have been obvious to one skilled in the art to use desiccants such a calcium oxide and packaging such as polyethylene as they are taught to prolong storage of materials such as food, pharmaceuticals and nutraceuticals.   

As to claims 30, claim 30 recites a probiotic product with prolonged shelf-life comprising a mixture of freeze-dried Lacctobacillus reuteri bacteria and anhydrous oral rehydration solution powder packaged in a foil having desiccant integrated in the foil, wherein the freeze-dried bacteria in the probiotic product remain viable for a longer period of time when stored at the same temperature 
Claim 31 recites that the anhydrous oral rehydration solution powder comprises anhydrous glucose, anhydrous sodium citrate, potassium chloride, sodium chloride, and zinc sulfate.
As to claims 30-31, FARMER, MERICAL and CASAS are cited for the reasons noted above. 	
The four ingredients of ORS (glucose, sodium chloride, potassium chloride and trisodium citrate) in the concentrations described in this document yield an effective solution for rehydration 5 and for the prevention of dehydration. Additional items such as zinc can be added but not necessary (see pg. 14 and pg. 5, lines 1-15). 
Thus, it would have been obvious to add oral rehydration solution powder comprises anhydrous glucose, anhydrous sodium citrate, potassium chloride, sodium chloride, and zinc sulfate to the product of the references above to prolong storage life.  
Claim 32 recites that the foil further comprises a polyethylene layer. 
MERICAL discloses packaging that already contains desiccants such as calcium oxide within the packaging. MERICAL also teaches storing product in packages formed with an outer layer of a polyester, e.g. polyethylene terephthalate, film or nylon film, a layer of aluminum foil up to 3.5 mils thick (col. 8, lines 25-35).  It would have been obvious to one skilled in the art to use a packaging material that has a desiccant already incorporated in the packaging to prolong the storage of powders such as FARMER. 


Claim 33 recites that the dessicant is integrated in the foil comprises calcium oxide. MERICAL discloses packaging that already contains desiccants such as calcium oxide within the packaging. MERICAL also teaches storing product in packages formed with an outer layer of a polyester, e.g. polyethylene terephthalate, film or nylon film, a layer of aluminum foil up to 3.5 mils thick (col. 8, lines 25-35).  It would have been obvious to one skilled in the art to use a packaging material that has a desiccant already incorporated in the packaging to prolong the storage of powders such as FARMER.
Claim 34 recites that after 12 months of storage the probiotic at 30oC are at least 10E+7 CFU/gram of Lactobacillus reuteri, when starting with 5x10E+9 CFU/gram of Lactobacillus reuteri.
CASAS teaches that Lactobacillus reuteri can be administered to patients to treat diarrhea. The bacteria can be stored in powder form with a carrier. The product requires the delivery of 1010 to 1013 cfu/ml of bacteria (col. 4, lines 40-55).   It is noted that as all of the claimed structural limitations are taught, the product would offer the same level of protection/preservation.
Moreover, it would have been obvious to one skilled in the art to optimize the protective features (e.g., concentration/amounts) to achieve the desired shelf stability.
Thus, it would have been obvious to one skilled in the art to provide Lactobacillus reuteri in the product of FARMER and MERICAL to help treat diarrhea. 


 Response to Arguments
Applicant's arguments and the DECLARATION by LUNDQVIST filed February 8, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the rejection states that the outstanding Official Action incorrectly states that “none of the claims characterize what ingredients make up an oral rehydration powder.” See 
However, the issue is not whether the claimed ORS powder is indefinite. Rather the issue is whether the claimed ORS powder is distinguishable from the cited prior art.  It is not.  The claimed powder is characterized as an oral rehydration solution powder but no definition is provided in the specification and none of the claims characterize what ingredients make up an oral rehydration solution powder.  In Example 9, FARMER teaches a powdered composition comprising sodium chloride, potassium citrate, citric acid, glucose and powdered B. coagulans spores (see col. 18, line 60 to col. 19, line 35).   These ingredients are similar to those found in an oral rehydration solution exemplified and described by applicant in the specification (see pg. 4, lines 29-33).  The applicant has argued that this does not qualify as an ORS powder but cannot point to an ingredient that should not be present or one that is lacking. 

The applicant also argues that that the claims have been amended to recite that the freeze-dried bacteria of the claims is Lactobacillus reuteri. L. reuteri is only mentioned one time in the background section of the FARMER reference.   Applicant also disregard the teachings of CASAS which only further evidence the desirability of administering L. reuteri. 
However, FARMER is not as limited as applicant suggests. FARMER teaches that lactic acid bacteria possess the ability to exhibit probiotic activity in preventing gastrointesintal bacterial infecitons (col. 4, lines 15-18). FARMER discloses the use of a non-pathogenic lactic-acid bacteria for oral administration to the intestinal tract. At col. 6, lines 13-40, typical lactic acid producing bacteria useful as a probiotic of this invention which are L(+) lactic acid producers include Lactobacillus acidophilus, L. salivarius, L. g.g., L. plantenim, L. delbnikeii, L. sporegenes (aka B. coagulans), L. rhamnosus, L. casei, Bifidobacterium longum, B. bifidum, B. infantus, Bacillus species, and the like. Given the broad teachings L. reuteri is a lactobacillus bacterium that provides beneficial properties, it would have been obvious to one skilled in the to use  L. reuteri in  a probiotic product. 
The applicant also argues that none of the references provide any motivation to a person skilled in the art to use L. reuteri in the composition of FARMER with any expectation of success. See Action at pages 7-8. FARMER emphasizes using B. Coagulans, which is distinct from L. reuteri. See FARMER at col. 9, lines 25-34. Specifically, L. reuteri is moisture sensitive and does not form spores. As a result, it is less stable than B. Coagulans, which is inherently stable because of its ability to form spores. 
However, again, FARMER is not as limited as the applicant suggests. At col. 6, lines 13-40, typical lactic acid producing bacteria useful as a probiotic of this invention which are L(+) lactic acid producers include Lactobacillus acidophilus, L. salivarius, L. g.g., L. plantenim, L. delbnikeii, L. sporegenes (aka B. coagulans), L. rhamnosus, L. casei, Bifidobacterium longum, B. bifidum, B. infantus, Bacillus species, and the like.
The applicant also argues that the First Lundqvist Declaration explains that spore formulating bacteria are “relatively resistant to moisture and can easily be kept viable during storage at ambient temperature”, whereas L. reuteri bacteria would have been known to be particularly moisture-sensitive and thus, less stable.  As a result, there is no reasonable expectation based on the combined teachings of the cited art that a mixture of a moisture-sensitive bacteria with an anhydrous ORS packaged in a foil having desiccant integrated in the foil would result in a stable product with prolonged shelf life. 
The applicant also argues that MERICAL teaches away from providing a desiccant in direct contact with moisture-sensitive material. See MPEP § 2145. According to MERICAL, including desiccant materials directly into a package can spill and contaminate a moisture-sensitive product, which could create a “deleterious effect.”  
. polyethylene terephthalate, film or nylon film, a layer of aluminum foil up to 3.5 mils thick (col. 8, lines 25-35).  It would have been obvious to one skilled in the art to use desiccants such a calcium oxide and packaging such as polyethylene as they are taught to prolong storage of materials such as food, pharmaceuticals and nutraceuticals.   
The applicant also argues that Casas does not discuss stability of its formulation, use of desiccants in the bacterial composition, or an anhydrous ORS, and otherwise fails to remedy the deficiencies of FARMER and MERICAL.
However, FARMER and MERICAL are proper for the reasons noted above. 
The applicant argues that the July 17, 2020 Response and First Lundqvist Declaration provide adequate basis to conclude that other ORS formulations that are included within the scope of the claims would exhibit the same behavior as the tested formulations of Example 1, and establish that the unexpected results are commensurate with the scope of the claims. 
At the outset, it is noted that the Examiner has not required applicant do anything. Rather, it is only been noted that applicant’s arguments regarding unexpected results are not persuasive and not commensurate in scope. 
Indeed, applicant combines a probiotic, desiccant and packaging that all function as intended Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. 
Nevertheless, the applicant insists that the combination of ingredients are unexpected and points to very specific shelf life properties as evidence.  However, there is no evidence that the results are unexpected.  Again, the claimed ingredients are acting as intended. Moreover, the results that have been provided are not commensurate in scope with the claims.  Example 1 requires that the blend be with the PET12/PE/ALU 12/PE/PE packaging material and in very limited amounts and ratios. 
The Applicant also submits herewith the Second Declaration of Christoffer Lundqvist Under 37 C.F.R. § 1.132 (“Second Lundqvist Declaration”), which attests that, in addition to the anhydrous ORS, the stability results of Combination 2 are “primarily due to integrating a desiccant into the foil and not to the material the foil is made from.”
However, the Examiner does not contend that the dessicant does not help with preservation. Desiccants are commonly used to keep products dry and stable. Dry desiccants can absorb moisture from air either by physical adsorption or by chemical reaction. In this regard, the question is whether it would have been obvious to use desiccants in packaging.   MERICAL discloses that aluminum foil packaging [0058] helps prolong the storage of a variety of products including foods, pharmaceutical and nutraceuticals (See Example 11 and col. 4, lines 20-32).  
It would have been obvious to one skilled in the art to use a packaging material that has a desiccant already incorporated in the packaging to prolong the storage of powders such as FARMER. 
The applicant also argues that the Specification and the MERICAL publication (US20070160789) cited therein also support the claims being commensurate in scope with the results. The Specification states MERICAL describes a “multilayer plastic polymeric flexible packaging foil having the 
However, while MERICAL does teach the structure of the foil this does not mean that the claims are commensurate in scope with the claimed results.  Additionally, applicant claims and asserts very specific properties.  Example 1 requires that the blend be with the PET12/PE/ALU 12/PE/PE packaging material and in very limited amounts and ratios. 
The applicant also argues that UNICEF is a 100+ page document that provides information from the WHO and UNICEF to national authorities to help establish the local manufacture of ORS products to assist with local needs of national diarrheal disease control. See UNICEF at page 1. UNICEF refers to ORS powders generally (and further establishes that such ORS powders were known in the art). UNICEF does not discuss a single product comprising both bacteria and an anhydrous ORS powder. It does not teach or suggest anything specifically about prolonging the shelf-life of such a combination product. 
However, this only underscores breadth and number of ingredients that comprise an ORS powder and that FARMER teaches this feature as discussed above. 
The applicant also argues that there was a long-felt need in the art for such a “two-in-one” probiotic + ORS product packaged together. The Specification states: “Due to the extremely hygroscopic (ability to attract water molecules from the surrounding environment) nature of oral rehydration solution powder, it has until now not been possible to mix a freeze dried lactic acid bacteria with an ORS powder and keep the bacteria viable during ambient storage for a longer period of time.  In particular, it is argued that the variable storage quality of live probiotic cultures results in unpredictable losses of dose and activity in the preparations administered to patients with acute watery diarrhea, and this is a technologic problem that is difficult to solve, particularly in developing countries.” Id at page 5, lines 11-17 (emphasis added). As the inventor attested, the invention makes it possible for patients to have a probiotic ORS product containing L. reuteri “with prolonged shelf-life and viability that can be stored for 
However, long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references. Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993).  Moreover, the failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977). 
In the present situation, there is no evidence that indicates that the present invention is superior to other products, whatever efforts have been undertaken, a lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how.
 Thus, there is no clear indication that the present invention actually solves a long felt need. 
The applicant also argues that as attested by the Biogaia Press Release dated June 30, 2009 and second DECLARATION that the applicant were the first to provide an integrated probiotic + ORS product with prolonged shelf-life comprising L. reuteri and anhydrous ORS in a foil having desiccant integrated in the foil.
However, the issue is not whether applicant’s invention is novel. The question is whether the invention is non-obvious. It is not for the reasons noted above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799